         Case 6:16-cr-06120-EAW Document 56 Filed 06/10/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                      DECISION AND ORDER

JOSEPH GREEN,                                          6:16-CR-06120 EAW

                     Defendant.


I.     INTRODUCTION

       Pending before the Court is a pro se motion filed by defendant Joseph Green

(hereinafter   “Defendant”)   for   compassionate     release   pursuant   to   18   U.S.C.

§ 3582(c)(1)(A). (Dkt. 51). 1 For the reasons set forth below, Defendant’s motion is denied.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       On December 6, 2016, pursuant to a plea agreement, Defendant waived indictment

and pleaded guilty to a one-count felony information charging a violation of 18 U.S.C.



1
       Defendant cites to the Coronavirus Aid, Relief, and Economic Security Act (the
“CARES Act”), Pub. L. 116-136, § 12003, 134 Stat. 281 (2020), and asks that the Court
release him to home confinement. The Court does not have the authority to grant
Defendant’s request for relief under the CARES Act. See, e.g., United States v. Moore-
Brown, No. 3:17-CR-129, 2020 WL 2306855, at *1, *5 (M.D. Pa. May 8, 2020)(“The
determination of which inmates qualify for home confinement under the CARES Act is
with the [Bureau of Prisons] Director.”); see also United States v. Sawicz, No. 08-CR-287
(ARR), 2020 WL 1815851, at *1 (E.D.N.Y. Apr. 10, 2020) (explaining that the CARES
Act expanded the maximum amount of time that the Bureau of Prisons Director may
designate for a prisoner to spend in home confinement so long as the Attorney General
makes certain findings concerning emergency conditions, which Attorney General Barr
made in a memorandum dated April 3, 2020). Because of Defendant’s pro se status, the
Court will treat the motion as one seeking compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A).
                                           -1-
            Case 6:16-cr-06120-EAW Document 56 Filed 06/10/20 Page 2 of 5




§§ 922(g)(1) and 924(a)(2) (felon in possession of firearm). (Dkt. 22; Dkt. 23; Dkt. 24;

Dkt. 25). The plea agreement was entered into pursuant to Rule 11(c)(1)(C) of the Federal

Rules of Criminal Procedure and called for a prison sentence of 42 months. (Dkt. 24 at

¶ 10).      On March 13, 2017, the Court calculated the Sentencing Guidelines as

recommending a prison sentence of 37 to 46 months based on an offense level 17 and a

criminal history category IV, and after accepting the parties’ Rule 11(c)(1)(C) agreement,

the Court sentenced Defendant to 42 months incarceration and three years supervised

released.     (Dkt. 32; Dkt. 33; Dkt. 44).     Defendant is currently housed at Federal

Correctional Institution Allenwood Medium (“FCI Allenwood Medium”) in White Deer,

Pennsylvania, and he is scheduled to be released on April 6, 2021. See Find an Inmate,

Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited June 8, 2020).

         On May 22, 2020, Defendant filed the pending motion for compassionate release.

(Dkt. 51). Defendant contends that his request for release is justified by his rehabilitation

and good behavior while incarcerated. (Id. at 2). A letter of support was also submitted

by Defendant’s fiancé. (Dkt. 53). The Government filed papers in opposition to the motion

on June 1, 2020, arguing that Defendant had failed to demonstrate extraordinary and

compelling reasons justifying a reduction in his sentence and that the factors set forth at 18

U.S.C. § 3553(a) do not justify a sentence reduction. (Dkt. 54). In addition, at the direction

of the Court, the United States Probation Office (“USPO”) submitted a response to

Defendant’s motion on June 3, 2020. (Dkt. 55).




                                             -2-
         Case 6:16-cr-06120-EAW Document 56 Filed 06/10/20 Page 3 of 5




III.   LEGAL STANDARD AND ANALYSIS

       “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, __ F. Supp. 3d __, No. 02 CR 743-07 (CM),

2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020). The compassionate release statute, as

amended by the First Step Act, is such a statutory exception, and provides as follows:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons
       to bring a motion on the defendant’s behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the defendant’s facility, whichever
       is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant
       such a reduction . . . and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). Relief is appropriate pursuant to § 3582(c)(1)(A) when the

following conditions are met: (1) the exhaustion requirement of the statute is satisfied;

(2) extraordinary and compelling reasons warrant a reduction of the prison sentence; (3) the

factors set forth at 18 U.S.C. § 3553(a) support modification of the prison term; and (4) the

reduction in the prison sentence is consistent with the Sentencing Commission’s policy

statements.

       The Government does not oppose Defendant’s application on exhaustion grounds,

as he has filed a request with the Warden at FCI Allenwood Medium for release and more

than 30 days have elapsed since the Warden’s receipt of that request (which was denied).

(Dkt. 54 at 3 n.1); see also United States v. Wen, __ F. Supp. 3d __, No. 6:17-CR-06173

                                            -3-
         Case 6:16-cr-06120-EAW Document 56 Filed 06/10/20 Page 4 of 5




EAW, 2020 WL 1845104, at *4-5 (W.D.N.Y. Apr. 13, 2020) (as a claim-processing rule,

§ 3582(c)(1)(A)’s exhaustion requirement is not jurisdictional and thus subject to the

doctrines of waiver and equitable estoppel). Thus, the exhaustion requirements of the

statute do not operate to bar the Court’s consideration of the motion.

       However, the Court agrees with the Government that Defendant has failed to

establish extraordinary and compelling reasons justifying the grant of his motion, and

furthermore, the § 3553(a) factors counsel against granting Defendant’s motion. The

facility where Defendant is housed does not have any positive cases of COVID-19 2 among

its inmate population. (Dkt. 54 at ¶ 14; Dkt. 55 at 1); see also COVID-19: Coronavirus,

Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited June 8, 2020).

Moreover, Defendant, who is 36 years old, has not cited to any preexisting medical

condition that places him at higher risk of serious illness from COVID-19 (see Dkt. 51),

nor is there any information in the Presentence Investigation Report suggesting that

Defendant would be particularly vulnerable to COVID-19 (Dkt. 34 at ¶¶ 63-64). 3 See



2
       On March 13, 2020, the President declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to
the World Health Organization’s website, as of June 8, 2020, there were 6,931,000
confirmed cases of COVID-19 worldwide, with 400,857 confirmed deaths. See
Coronavirus (COVID-19), World Health Org., https://covid19.who.int/ (last visited June
8, 2020).
3
       In the Warden’s letter denying Defendant’s request for a reduction in sentence or
release to home confinement, she cited to Defendant’s medical record as indicating that he
suffers “from a debilitating or chronic medical condition. . . .” (Dkt. 54-2 at 2). It is not
entirely clear what the Warden was referencing, but there is nothing in the record before
the Court—most importantly in any information submitted by Defendant in support of his
motion—suggesting that Defendant is especially vulnerable to COVID-19.
                                            -4-
          Case 6:16-cr-06120-EAW Document 56 Filed 06/10/20 Page 5 of 5




generally Frequently Asked Questions: Higher Risk, Ctrs. for Disease Control &

Prevention,     https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Higher-Risk         (last

visited June 8, 2020). Defendant has cited to his rehabilitation and lack of a disciplinary

record 4 while incarcerated, but that does not rise to the level of “extraordinary and

compelling reasons” justifying a reduction in sentence.

         Moreover, given Defendant’s criminal history and the dangerous nature of his

underlying offenses of conviction, the Court agrees with the Government that consideration

of the factors set forth at 18 U.S.C. § 3553(a) counsel against granting Defendant’s

requested relief. See United States v. Ebbers, No. (S4) 02-CR-1144-3 (VEC), __ F. Supp.

3d __, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (“The Court thus finds that, in

considering the section 3553(a) factors, it should assess whether those factors outweigh the

‘extraordinary and compelling reasons’ warranting compassionate release, particularly

whether compassionate release would undermine the goals of the original sentence.”).

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (Dkt. 51) is denied.

         SO ORDERED.
                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated:         June 10, 2020
               Rochester, New York



4
       The information provided by the USPO suggests that Defendant has, in fact, had
disciplinary actions while incarcerated. (Dkt. 55 at 1).
                                           -5-
